Citation Nr: 0841956	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-10 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disorder, 
claimed as secondary to service connected degenerative disc 
disease at L5-S1 and degenerative joint disease of the right 
ankle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to October 
1977, from September 2000 to June 2001 and from September 
2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence is against a finding 
that the veteran has a left hip disorder that is caused by or 
related to his service connected back and right ankle 
disorders, or any event of service origin.


CONCLUSION OF LAW

A left hip disorder was not incurred in or as a result of the 
veteran's active duty service and it is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in June 2006.  The letter addressed all 
of the required notice elements mentioned above, including 
the relevant rating criteria or effective date provisions as 
provided in Dingess, and was sent prior to the initial 
unfavorable decision by the AOJ in August 2006.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

Additionally, the veteran was afforded two VA examinations.  
The veteran was provided an initial examination in October 
2005.  In his September 2006 notice of disagreement (NOD), 
the veteran stated that he felt that he was not given an 
adequate examination and requested a second opinion.  
Although the October 2005 examination report and accompanying 
addendum appear adequate in that they contain an oral history 
from the veteran, a thorough physical examination of the 
veteran, and an opinion that is based on the examiner's 
clinical findings accompanied by a supporting rationale, the 
veteran was nonetheless afforded a second VA examination in 
May 2007.  For the reasons discussed above with regard to the 
October 2005 VA examination report, the May 2007 VA 
examination report also appears to be adequate.  Neither the 
veteran nor his representative contends otherwise.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre- aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Preliminarily, the Board notes that the veteran is service- 
connected for degenerative disc disease at L5-S1 and 
degenerative joint disease of the right ankle.  The veteran 
contends that his left hip disorder was caused or aggravated 
by these service-connected disabilities.  To afford the 
veteran every possible consideration, the Board will also 
consider direct service connection.  However, in considering 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the veteran is not 
entitled to service connection for a left hip disorder on a 
direct or secondary basis.  

Turning first to the issue of direct service connection, the 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a left hip disorder.  
In fact, at his August 2004 separation examination, the 
veteran's lower extremities were found to be clinically 
normal.  Moreover, although the medical evidence of record 
does show that the veteran sought treatment for a left hip 
disorder shortly following his period of service, this 
evidence does not provide a nexus between the veteran's left 
hip disability and his active service.

In this regard, the record is simply absent any evidence 
which links the veteran's left hip disorder to an event, 
disease or injury in service on a direct basis.  Neither the 
October 2005 or May 2007 VA examination reports nor 
accompanying addendums provide such a nexus.  

However, the veteran has not alleged that his left hip 
disorder is directly related to service, as he has instead 
claimed that it is secondary to his service-connected back 
and right ankle disabilities.  Therefore, in view of this 
evidence and the veteran's assertions, the Board finds that a 
left hip disorder did not manifest during service and has not 
been shown to be causally or etiologically related to an 
event, disease, or injury in service.

As to the veteran's claim that he has a left hip disorder 
that is related to his service-connected back and right ankle 
disabilities, the Board also finds that the medical evidence 
of record does not support this contention.  As was noted 
above, in order for a claimant to prevail on the issue of 
entitlement to secondary service connection, the record must 
contain (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); 38 C.F.R. § 3.310(a).

In this case, as was also noted above, the veteran is 
service-connected for his back and right ankle disabilities.  
Therefore, Wallin element two is satisfied.  However, with 
regard to the first and third Wallin elements, there is 
conflicting evidence of record. 

With regard to the first Wallin element, medical evidence of 
a current disability, the veteran's most recent VA 
examination, conducted in May 2007, diagnosed the veteran 
with left hip pain.  To the extent that the veteran does have 
left hip pain, the Board notes that pain alone, without a 
diagnosis of a related medical condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
addition, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  

Thus, in order for service connection to be granted, the 
evidence of record must show that the veteran currently has 
the disability for which benefits are being claimed.  In 
addition to the May 2007 VA examiner's findings that the 
veteran's left hip had no deformity and normal joint spaces 
as revealed by September 2006 X-rays, the RO specifically 
asked the May 2007 VA examiner to clarify the veteran's left 
hip diagnosis.  However, the examiner's July 2007 addendum 
diagnosed the veteran with left hip pain alone.  As discussed 
above, pain alone does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

With regard to Wallin element three, medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability, the Board notes that the May 2007 VA 
examiner's July 2007 addendum provided that the veteran's 
left hip pain may be transmitted or radiated pain from his 
service-connected degenerative disc disease of his 
lumbosacral spine.  Similarly, the Board observes a March 
2007 VAMC outpatient treatment note which states that the 
veteran's left hip pain is likely as not related to his 
service-connected back disorder and an October 2006 VAMC 
outpatient treatment note which states that the veteran's 
service-connected ankle injury as likely as not contributed 
to his other pains.  However, as service connection is 
already in effect for his back and ankle disabilities and as 
he is not shown to have a current left hip disability for 
service connection purposes, this element is not supported by 
competent evidence and is therefore not established.

The Board does observe that the May 2007 VA examiner also 
diagnosed the veteran with a benign tumor of the left femur.  
Similarly, the October 2005 VA examiner diagnosed the veteran 
with left hip sclerosis.  Although this diagnosis constitutes 
the existence of a present disability for VA compensation 
purposes, thus satisfying Wallin element one, the medical 
evidence of record is against a nexus between this diagnosis 
and the veteran's service-connected disabilities.  Thus, the 
criteria for Wallin element three have not been met.  In this 
regard, in the addendum to the October 2005 VA examination 
report, the examiner explained that this condition was not 
due to the veteran's service connected degenerative disc 
disease at L5-S1 or degenerative joint disease of the right 
ankle, because it was radiographically compatible with an 
enchondroma and was not degenerative in nature.  Therefore, 
the Board finds that service connection for the veteran's 
left hip sclerosis on a secondary basis is not warranted. 

The Board does observe the veteran's contentions in his March 
2007 VA Form 9 that since injuring his ankle during service, 
he has favored his left hip, causing pain, and that this pain 
is further exacerbated by his service-connected back 
disability.  However, although the veteran may sincerely 
believe that he has a left hip disorder that is caused by his 
service-connected back or ankle disabilities, the veteran, as 
a lay person, is not competent to testify about matters of 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Although the veteran is competent to describe his symptoms, 
the Board notes that the veteran's complaints and history 
were considered by the physicians who examined him and 
provided the diagnosis.

In addition, the Board also observes that the veteran is 
service-connected for a right hip disability.  However, the 
October 2005 VA examiner diagnosed the veteran with a right 
hip strain and stated that his right hip strain was secondary 
to his degenerative joint disease of the right ankle.  Thus, 
the veteran's complaints of left pain are distinguished from 
his right disability in that (1) left hip pain alone is not a 
sufficient as a current diagnosis for VA compensation 
purposes and (2) his left hip sclerosis was found by 
competent medical evidence to not be related to his service-
connected disabilities.  

Moreover, in granting service connection for the veteran's 
back disorder, the RO considered the veteran's complaints of 
pain that radiated on movement into his legs and hips, and 
this symptomatology was considered in rating his back 
disorder.  In addition, at the October 2005 VA examination, 
the veteran had positive straight leg raising on the left, 
and the examiner reported that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement, such that a separate evaluation would be 
warranted for the veteran's radiating leg and hip pain due to 
a condition such as sciatica or peripheral neuropathy.  In 
this case, it is apparent that the veteran's complaints of 
left hip pain were considered to be a manifestation of his 
service-connected back disability.  Therefore, the Board 
finds that the veteran does not have a separate and distinct 
left hip disability and as such, service connection for the 
veteran's claimed left hip disorder is not warranted.  

In sum, the Board finds that service connection for a left 
hip disorder is not warranted on a direct or secondary basis.  
There is no evidence of a direct event, injury or disease of 
the veteran's left hip during service.  In addition, the 
veteran's left hip pain alone does not constitute a current 
disability for VA compensation purposes; thus, he has not 
been shown to have a current disability at any point during 
the appeal period.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Board's adjudication of the 
claim).  Further, there is no nexus between the veteran's 
diagnosed left hip sclerosis and his service-connected 
disabilities.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a left hip disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


